DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-22, 25, 28-30, 32, 36-38 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Gordon et al (US 9,709,582).
Regarding claim 19, Gordon et al teach a method, comprising: introducing a sample fluid via a sample receptacle of a portable analytical cartridge, the sample fluid including an analyte, the analytical cartridge configured to deliver at least a portion of the sample fluid from the sample receptacle to a stationary phase of a thin-layer chromatography (TLC) substrate of the analytical cartridge (Fig. 37: TLC stationary phase); causing delivery of a volume of a TLC mobile phase to the stationary phase (col. 23 line 10-14: solvent reservoir to delivery channel 3717); waiting, after the introducing and the causing, a predetermined delay, resulting in a prepared TLC substrate (Col. 23 lines 29-31); directing a first radiation toward a surface of the stationary phase after delivery of the volume of the TLC mobile phase to the stationary phase and the predetermined delay (col. 25 line 20-26: excitation); causing detection of a second radiation, emitted from the prepared TLC substrate in response to directing the radiation toward the surface of the stationary phase; and causing calculation of a parameter associated with the analyte based on the optical signal (col. 25 lines 20-28: THC concentration assessed by change in excitation profile).
Regarding claim 20, Gordon et al teach the parameter associated with the analyte is a cannabinoid concentration. (col. 25 lines 20-28: THC ) 
Regarding claim 21, Gordon et al teach  the sample fluid includes oral fluid. (col. 16 lines 1-4: breath gas including aerosols and saliva).
Regarding claim 22, Gordon et al teach the sample fluid includes a plant extract. (col. 25 lines 20-28: THC is a plant extract)
Regarding claim 25, Gordon et al teach a cartridge (Fig. 37, col. 23 lines 15-25), including: an enclosure, a thin-layer chromatography (TLC) substrate including a stationary phase, the TLC substrate disposed within the enclosure, a sample receptacle in fluid communication with the stationary phase and configured to receive, via an opening in the enclosure, a volume of a sample fluid including an analyte (col. 22 line 65-col. 23 line 3: transfer capillary 37103), and a mobile phase reservoir configured to contain a volume of a TLC mobile phase (Fig. 37; col. 23 lines 15-25: solvent reservoir 3714) , the mobile phase reservoir in fluid communication with the stationary phase (Fig. 37); at least one emitter configured to emit radiation toward a surface of the stationary phase after the volume of a sample fluid has been added to the cartridge via the sample receptacle (col. 26 lines 15-20: light source); at least one detector configured to detect an optical signal emitted from the cartridge after causing the emission of radiation (col. 26 lines 15-20: photodetector); a processor; and a memory storing processor executable instructions that, when executed by the processor, cause the processor to calculate a parameter associated with the analyte based on the optical signal. (col. 44 line 27-33)
Regarding claim 28, Gordon et al teach the at least one emitter is configured to illuminate, substantially simultaneously, each analyte spot from a plurality of analyte spots on the stationary phase. (col. 27 line 5-15: simultaneously)
Regarding claim 29, Gordon et al teach the at least one emitter is configured to serially illuminate each analyte spot from a plurality of analyte spots on the stationary phase. (col. 27 line 5-15: sequentially)
Regarding claim 30, Gordon et al teach the cartridge, the at least one emitter, and the at least one detector are disposed in an optically aligned relationship with one another. (col. 27 lines 10-25)
Regarding claim 32, Gordon et al teach a cartridge, including: an enclosure (Fig. 37; col. 23 lines 10-34: cartridge); a thin-layer chromatography (TLC) substrate including a stationary phase, the TLC substrate disposed within the enclosure (Fig. 37; col. 23 lines 10-34: cartridge with TLC) a sample receptacle in fluid communication with the stationary phase and configured to receive, via an opening in the housing, a volume of a sample fluid including the analyte (Fig. 37, col. 23 lines 4-8: dosing mechanism 3736); and a mobile phase reservoir configured to contain a volume of a TLC mobile phase, the mobile phase reservoir in fluid communication with the stationary phase (Fig. 37; Col. 23 lines 18-20: solvent reservoir 3714).
Regarding claim 36, Gordon teaches the stationary phase is disposed within a recessed cavity. (Fig. 37 , col. 23 line 30-32; TLC stationary phases in delivery channel 3717)
Regarding claim 37, Gordon teaches the Fig. 37 is a testing cartridge containing the lanes 3761a-c) and the delivery channel 3717 (col. 23 lines 10-34: cartridge is read on “a cover…the cover is disposed over the cavity”)
Regarding claim 38, Gordon et al teach the volume of the sample fluid is a first volume from a plurality of volumes of the sample fluid, the cartridge further including a plurality of lanes, each lane from the plurality of lanes configured to receive a volume from the plurality of volumes. (Fig. 37: plurality of lanes to receive either sample of calibration solution. The lanes are fully capable of receiving a volume from the sample fluid).  It is noted that the limitation: “each lane from the plurality of lanes configured to receive a volume from the plurality of volumes” is considered a material worked upon by an apparatus and does not patentably define the claimed apparatus over the prior art (see MPEP 2115).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 26 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon (US 9,709,582). 
Regarding claim 26 and 33, Gordon teach a micropump to force catch solved lipophilic catch media and forced to the liquid chromatography media (col. 20 lines 1-10).  Gordon teaches actuators such as plunger 2920 or peristaltic pumping mechanism 3024 to deliver sample to TLC analysis (col. 18 lines 45-60).  Gordon is silent the sample receptacle is in fluid communication with the stationary phase via a micropump.  It is desirable to provide a means to pump the sample to the desired location within the device.  Simple substitution of one known element for another to obtain predictable results is held to be obvious.  Therefore, it would have been obvious to one of ordinary skill in the art to substitute the micropump of the embodiment in Gordon with the liquid chromatography for the pump to send the sample to the TLC analysis to provide the above advantage of pumping the sample to the desired location within the device.

Claim(s) 23-24, 31, 34, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon (US 9,709,582) in view of Whittle et al (US 20040033280).
Regarding claims 23-24, 31, 34, 35, Gordon teach stationary phase TLC for separating THC, and C18 coating silica for liquid chromatography (col. 21 lines 8-15), but is silent to either normal or reverse phase TLC analysis medium.  
Whittle et al teach normal and reverse phase TLC plates are employed to provide TLC profiles for cannabinoid content (Para. 0290-0295).  It is desirable to provide normal and/or reverse phase TLC medium to ensure TLC profiles that separate cannabinoid contents from other contents.  Simple substitution of one known element for another to obtain predictable results is held to be obvious.  Therefore, it would have been obvious to one of ordinary skill in the art to substitute the normal or reverse phase TLC plates of  Whittle for the TLC stationary phase of Gordon because they are known TLC plates to separate THC components in samples.
 Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon (US 9,709,582) in view of Brandt et al (Brandt et al “Determination of 11-Nor-DELTA9-tetrahydrocannabinol-9-carboxylic acid in urine by use of HPTLC-UV/FTIR On-Line Coupling”. Journal of Planar Chromatography-Modern TLC, vol. 10, No. 5, Sep.-Oct. 1997, pp. 348-352)
Gordon teach exciting the TLC with a light source, but is silent to the radiation has a wavelength in an ultraviolet (UV) range.
Brandt teach a simple, rapid and reliable thin-layer chromatographic method has been developed for the identification and quantitation of THC-COOH in urine. HPTLC silica gel were evaluated directly by HPTLC-UV .  It is advantageous to provide UV light so that it was not necessary to derivative with fast blue salts or other health-endangering azo dyestuffs and detection limits for THC-COOH for UV were 0.4 ng mL-1, thus enabling qualitative and quantitative evaluation in the region of the 20 ng mL-1 cutoff.  Simple substitution of one known element for another to obtain predictable results is held to be obvious.  Therefore, it would have been obvious to one of ordinary skill in the art to substitute the excitation light source of Gordon for the UV light source of Brandt to provide the above advantage of enabling qualitative and quantitative evaluation in the region of the 20 ng mL-1 cutoff.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS MICHAEL WHITE whose telephone number is (571)270-3747. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dennis White/Primary Examiner, Art Unit 1798